Citation Nr: 1017229	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  03-23 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In May 2004, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing in Montgomery, Alabama.  
In January 2005, the Board remanded the appeal for further 
development.

In an August 2005 decision, the Board denied the Veteran's 
claim for service connection for type II diabetes mellitus, 
claimed as due to exposure to herbicides and entitlement to 
service connection for peripheral neuropathy, claimed as 
secondary to type II diabetes mellitus.  The Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In February 2009 the Court 
issued a Memorandum Decision which vacated and remanded part 
of the Board's August 2005 decision.  The appeal in regards 
to service connection for type II diabetes mellitus, claimed 
as due to exposure to herbicides on a direct basis and 
service connection for peripheral neuropathy, claimed as 
secondary to type II diabetes mellitus, has now been returned 
to the Board for further action.  

The Board notes that the Veteran has a number of other issues 
on appeal but none of these issues have yet been received by 
the Board for appellate consideration.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.

REMAND

In January 2010, the Veteran submitted to the Board, without 
waiver of consideration by the agency of original 
jurisdiction (AOJ), various journal articles regarding Agent 
Orange and the spray drift of pesticides.  The Veteran's 
attorney specifically requested in his cover letter that the 
records be associated with the Veteran's file and that the 
file be returned to the VA Regional Office for initial review 
of the evidence and adjudication.  The AOJ has not issue a 
supplemental statement of the case addressing this evidence.  
As the Veteran has not waived AOJ consideration of this 
evidence (and specifically requested the Regional Office 
consider the new evidence and readjudicate the claim), the 
AOJ should review and consider this evidence and issue a 
supplemental statement of the case if the claim is not 
granted.  See 38 C.F.R. §§ 19.29, 19.31, 20.1304(c) (2009).

In general, VA regulations allow for presumptive service 
connection for diabetes mellitus for Veterans who are 
presumed to have been exposed to Agent Orange while serving 
in the Republic of Vietnam beginning on January 9, 1962 and 
ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (2009).

In this case, the Veteran does not allege that he served on 
the landmass of the Republic of Vietnam.  Rather, he asserts 
that he was exposed to herbicides, including Agent Orange, 
while stationed on the USS HANCOCK (an aircraft carrier).  He 
contends in his various submissions and during his May 2004 
hearing before the undersigned that he was exposed to 
herbicides while cleaning planes covered in herbicide 
returning from missions in Vietnam.  The Veteran was 
stationed aboard the USS HANCOCK off the coast of Vietnam 
from March 1967 to July 1967.  The Board notes that the 
Veteran's personnel records bolster the Veteran's credibility 
and show that he likely did help clean and service planes.  
The Veteran is also competent to describe that there was a 
sticky substance on the planes.  However, the Veteran has 
testified that the reason he believes he was exposed to 
herbicides is because a first class petty officer told him 
that the sticky substance on the planes was a defoliant the 
planes flew through.  Thus, the Veteran is not competent to 
determine whether the substance he encountered was actually 
tactical herbicide, as this would require definitive first-
hand knowledge that he knew there was herbicide on the planes 
(which he does not claim) or technical expertise (he has not 
presented himself as an expert in herbicides or Agent 
Orange).   

Prior to any further adjudication of the claim, the Veteran's 
allegations of Agent Orange exposure should be further 
investigated and developed as prescribed in VA's Adjudication 
Procedure Manual, M21-1MR, including as pertinent, Part IV, 
Subpart ii, 2.C.10k.  However, the M21-1MR directs the RO to 
place a copy of the U.S. Army and Joint Services Records 
Research Center's (JSRRC) memorandum shown in M21-1MR, Part 
IV, Subpart ii, 2.C.10.l in the veteran's claim folder.  This 
memorandum, dated May 1, 2009, with a subject line of "Joint 
Services Records Research Center Statement on Research 
Findings Regarding Navy and Coast Guard Ships During the 
Vietnam Era" indicates that "the JSRRC cannot document or 
verify that a shipboard veteran was exposed to tactical 
herbicides based on contact with aircraft that flew over 
Vietnam or equipment that was used in Vietnam."  Therefore, 
this development by the RO will likely lead to a dead end.   

In light of the above, the RO should also send an inquiry to 
VA's Office of Public Health and Environmental Hazards, the 
Department of the Navy, the Naval Safety Center, Naval Air 
Systems Command or any other appropriate organization, to try 
to determine the likelihood that any planes stationed on the 
USS Hancock in March 1967 to July 1967 would have had 
herbicides on them upon return to the aircraft carrier from 
flying missions in Vietnam.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's 
claimed herbicide exposure from planes 
that returned to the USS HANCOCK, as 
specified in M21-1MR.  The RO should also 
send an inquiry to VA's Office of Public 
Health and Environmental Hazards, the 
Department of the Navy, the Naval Safety 
Center, Naval Air Systems Command or any 
other appropriate organization to try to 
determine whether it as least as likely as 
not (50% probability or more) that any 
planes located on the USS Hancock from 
March 1967 to July 1967 (when it was 
stationed off the coast of Vietnam) would 
have had herbicides on them upon return to 
the aircraft carrier from flying missions 
in Vietnam.  The appropriate organization 
should also be asked if any studies have 
been conducted regarding the general issue 
of potential herbicide exposure from 
planes that flew through Vietnam.  All 
efforts to obtain this information must be 
documented for the record.  

2.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, 
readjudicate the claim and if necessary, 
issue a supplemental statement of the case 
that includes all evidence submitted since 
the Board's August 2005 decision, 
including the evidence submitted to the 
Board by the appellant in January 2010.  
Then afford the Veteran the requisite 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



